DISMISS; and Opinion Filed August 20, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01139-CV

    RONALD J. BIRCHLER, ANNETTE F. BIRCHLER, AND/OR ALL OTHER
  OCCUPANTS OF 1504 COMMERCE DRIVE, PLANO, TEXAS, 75093, Appellants
                                V.
 AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, A DELAWARE LIMITED
                    LIABILITY COMPANY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00578-2014

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                 Opinion by Justice Lang-Miers

       Before the Court is the Amended Joint Motion to Dismiss in which the parties state they

have resolved their differences and agreed to dismiss this appeal with costs assessed to the party

incurring them. In accordance with the parties’ agreement, we grant the motion and

dismiss the appeal.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
141139F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD J. BIRCHLER, ANNETTE F.                     On Appeal from the County Court at Law
BIRCHLER, AND/OR ALL OTHER                         No. 4, Collin County, Texas
OCCUPANTS OF 1504 COMMERCE                         Trial Court Cause No. 004-00578-2014.
DRIVE, PLANO, TEXAS, 75093,                        Opinion delivered by Justice Lang-Miers,
Appellants                                         Justices Brown and Schenck participating.

No. 05-14-01139-CV        V.

AMERICAN HOMES 4 RENT
PROPERTIES EIGHT, LLC, A
DELAWARE LIMITED LIABILITY
COMPANY, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 20th day of August, 2015.




                                             –2–